DETAILED ACTION
Applicant’s 11/17/2020 response to the previous 08/17/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits during examination and is directed towards claims 1-9 and 11-34 as amended and/or filed on 11/17/2020.

Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant and/or any previous Office actions.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 09 January 2018 (20180109).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Provisional application number 62/615,377 filed on 09 January 2018 (20180109).

Response to Amendments/Arguments
Applicant’s 11/17/2020 amendments to the independent claims and arguments in support thereof with respect to the objection(s) of claim(s) as set forth in sections 6-9 said previous 08/17/2020 Office action have been fully considered and are persuasive.  Therefore, the objections have been withdrawn.  

Applicant’s 11/17/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection of claim 12 as set forth in section 11 of said previous 08/17/2020 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s 11/17/2020 arguments with respect to the rejection of the claims set forth in section 13 of said previous 08/17/2020 Office action have been fully considered and they are persuasive.  Accordingly said rejection is withdrawn, However a new rejection is made as set forth more fully below:  Further the following arguments are offered with respect to the teachings of Rovik.  It is noted that in the previous Office action the claims were given their broadest reasonable interpretation wherein it is understood that Rovik teaches multiple electronic control units receiving first copies of a control command to authorize a user to access a vehicle and the capability of changing the authorization to various levels of control of said vehicle using parental controls.  
Applicant argues on pages 14+, inter alia:
“…there is no mention of any reset or resetting or the like in any other part of Rovik…”
RESPONSE:

In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)
When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In the instant case, the reference is in the same field as applicant’s invention and knowledge thereof is presumed.  As set forth in the previous Office action it is the understood that the user resetting their user name via community device 170 reads on the claimed limitations.   As set forth in para:
“[0129] FIG. 21 depicts a web vehicle sign-in interface 2100 for providing vehicle information, according to embodiments disclosed herein. As discussed above, the user computing device 170 and/or the mobile phone device 166 may be configured to access data from the remote computing device 162 via the internet and/or other wide area network. More specifically, in response to accessing a desired wide area network portal, the web vehicle sign-in interface 2100 may be provided. The web vehicle sign-in interface 2100 may include a vehicle make option 2150a, a vehicle model option 2150b, a vehicle year option 2150c, a user identification option 2150d, and a password option 2150e. The user may access the web vehicle sign-in interface 2100 and submit the requested information. For setting up and/or managing functional and/or non-functional aspect settings of the vehicle 102 and/or other vehicle. The user may select a submit option 2152 to proceed.”  (Emphasis added)

This “a user identification option 2150d” connotes the user name which must be entered in order to access the user preferences.  Further as set forth in para:
“[0098] Similarly, in some embodiments the communications option 1468 may include options to determine a current location and/or destination of the vehicle 102. The vehicle 102 may then provide a user option to send that location and/or destination to a social media site. Upon selection of the user option, the vehicle 102 may format the location and/or destination data into a format that is compatible with a predetermined messaging protocol (e.g., SMS, email, FACEBOOK.RTM., TWITTER.RTM., etc.). The information may then be sent from the vehicle 102 to a predetermined recipient.”.


Rovik clearly sets forth 3 different methods of setting user preferences which include login and access credentials such as parental controls including as set forth in paragraphs:
“[0078] It should also be understood that the functional and/or non-functional aspects of the vehicle 102 may be determined in any number of different ways. As an example, if a user adjusts a seat position, selects a radio station, and/or performs other action within the vehicle 102 (or other vehicle), this setting may be stored. Storage of the setting may be automatic and/or user initiated storing. The setting may be stored locally on the vehicle computing device 114 and/or at the remote computing device 162. Similarly, one or more of the settings may be manually set using the console display 350. The user may manually key settings into the vehicle computing device 114 for local and/or remote storage. The user may similarly manually enter user settings into the user computing device 170 (and/or mobile phone device 166) for storage on the user computing device 170, remote computing device 162, and/or vehicle computing device 114. Yet another mechanism for determining user preferences is via predictive capabilities of the vehicle computing device 114, the user computing device 170, the mobile phone device 166, and/or the remote computing device 162.

[0094] In response to selection of one or more of the options depicted in the vehicle settings interface 1300, the vehicle computing device 114 may provide the current settings for that functional aspect of the vehicle 102. The vehicle computing device 114 may additionally provide options to reset, remove, add, and/or otherwise edit the settings that are provided.

[0101] Similarly, the parental controls option 1470 may be configured to provide smart vehicle controls by an authorized user. More specifically, the parental controls option 1470 may be configured to provide options to remotely monitor a position of the vehicle 102 and to receive an alert when the vehicle 102 performs a predetermined action or when passengers in the vehicle 102 perform a predetermined action of which a parent (vehicle owner) does not approve. In some embodiments, a vehicle owner may be remotely alerted (via SMS, email, telephone call, etc.) when the vehicle 102 and/or passengers exceed preset criteria. Similarly, in some embodiments predetermined vehicle functionality may be enabled or disabled (e.g., auto-locks of 


The Examiner considers that the teaching of Rovik that “The user may similarly manually enter user settings into the user computing device 170 (and/or mobile phone device 166) for storage on the user computing device 170, remote computing device 162, and/or vehicle computing device 114.” Connotes three different communication protocols because each device uses a different protocol to communicate as set forth in para:
“[0058] Moreover, the logic can be distributed over various components that are communicatively coupled over a network 160 that may include one or more cellular networks, satellite networks and/or computer networks such as, for example, a wide area network, a local area network, personal area network, a global positioning system and combinations thereof. Accordingly, the vehicle 102 can be communicatively coupled to the network 160 via wires, via a wide area network, via a local area network, via a personal area network, via a cellular network, via a satellite network, etc. Suitable local area networks may include wired Ethernet and/or wireless technologies such as, for example, wireless fidelity (Wi-Fi). Suitable personal area networks may include wireless technologies such as, for example, IrDA, Bluetooth, Wireless USB, Z-Wave, ZigBee, and/or other near field communication protocols. Suitable personal area networks may similarly include wired computer buses such as, for example, USB and FireWire. Suitable cellular networks include, but are not limited to, technologies such as LTE, WiMAX, UMTS, CDMA, and GSM. Thus, any components of the vehicle 102 can utilize one or more network 160 components to transmit signals over the Internet or World Wide Web.” 

	Accordingly, in the case where a child of a vehicle who was previously authorized to access a vehicle but only sit in a seat as a passenger obtains their drivers license and is now able to drive the vehicle, the vehicle will reject the child’s ability to drive until the parent user of the vehicle updates the parental controls at their computer at home which then pushes the authorization from the home computer to the vehicle to authorize the child to drive the vehicle.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 11 and 25-28 are is/are rejected under 35 U.S.C. 103 as being obvious over US 20130226371 A1 to Rovik et al. (Rovik) in view of MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 1 Rovik teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image2.png
    532
    580
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    496
    684
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    675
    684
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    602
    426
    media_image5.png
    Greyscale

Moreover, the logic can be distributed over various components that are communicatively coupled over a network 160 that may include one or more cellular networks, satellite networks and/or computer networks such as, for example, a wide area network, a local area network, personal area network, a global positioning system and combinations thereof. Accordingly, the vehicle 102 can be communicatively coupled to the network 160 via wires, via a wide area network, via a local area network, via a personal area network, via a cellular network, via a satellite network, etc. Suitable local area networks may include wired Ethernet and/or wireless technologies such as, for example, wireless fidelity (Wi-Fi). Suitable personal area networks may include wireless technologies such as, for example, IrDA, Bluetooth, Wireless USB, Z-Wave, ZigBee, and/or other near field communication protocols. Suitable personal area networks may similarly include wired computer buses such as, for example, USB and FireWire. Suitable cellular networks include, but are not limited to, technologies such as LTE, WiMAX, UMTS, CDMA, and GSM. Thus, any components of the vehicle 102 can utilize one or more network 160 components to transmit signals over the Internet or World Wide Web.

[0065] Similarly, the remote computing device 162 may include a server and/or other computing device for providing information to the vehicle computing device 114 and/or the vehicle computing device 114. In some embodiments, the remote computing device 162 may include a memory component for storing logic that is similar to the other logic discussed above, but may be configured for different functionality. More specifically, the logic stored by the remote computing device 162 may be configured to remotely store and provide vehicle access data, user scheduling data, and/or user routing preference data. Thus, the remote computing device 162 may be configured for "cloud" storage of data described herein.

[0075] The vehicle 102 may additionally detect a first identifying signal from the mobile phone device 166 (FIG. 1). The mobile phone device 166 may communicate a user identifier to the vehicle 102. The vehicle 102 may then access local storage to determine the identity of the user. If data regarding the user is not stored locally, the vehicle 102 may communicate with the remote computing device 162 (or the mobile phone device 166) for the user data. Regardless, once the user is identified, the vehicle 102 may access locally and/or remotely stored user preferences for functional and/or non-functional aspects of the vehicle 102.

[0078] It should also be understood that the functional and/or non-functional aspects of the vehicle 102 may be determined in any number of different ways. As an example, if a user adjusts a seat position, selects a radio station, and/or performs other action within the vehicle 102 (or other vehicle), this setting may be stored. Storage of the setting may be automatic and/or user initiated storing. The setting may be stored locally on the vehicle computing device 114 and/or at the remote computing device 162. Similarly, one or more of the settings may be manually set using the console display 350. The user may manually key settings into the vehicle computing device 114 for local and/or remote storage. The user may similarly manually enter user settings into the user computing device 170 (and/or mobile phone device 166) for storage on the user computing device 170, remote computing device 162, and/or vehicle computing device 114. Yet another mechanism for determining user preferences is via predictive capabilities of the vehicle computing device 114, the user computing device 170, the mobile phone device 166, and/or the remote computing device 162.

[0145] FIG. 33 depicts a flowchart for sending user settings to a rental vehicle, according to embodiments disclosed herein. More specifically, embodiments disclosed herein may be configured for remote storage of the functional and/or non-functional aspects of a vehicle, such that when the user accesses a second vehicle, such as a rental vehicle, the user preferences are already applied to the second vehicle. As illustrated in block 3370, rental data related to a rental agreement for a rental vehicle may be received and stored, where the rental data includes a first copy user identifier. As an example, if a user decides to rent a vehicle, she may sign up online, place a phone call, and/or visit a rental facility. Regardless, the user may provide the requested rental information, as well as a user identifier for accessing her vehicle preferences. 

[0146] In block 3372, an identification of the rental vehicle that is subject to the rental agreement may be received and stored, where some point in the rental process, a vehicle will be assigned to the user. Depending on the particular rental company, the vehicle will be assigned when the user signs the rental agreement or when the user actually retrieves the rental vehicle. In block 3374, the user preference data may be determined for the user. In block 3376, the user preference data may be compared with vehicle capability date for the rental vehicle to determine a setting for a functional aspect of the rental vehicle and a setting for a non-functional aspect of the rental vehicle. More specifically, the user preference data may be related to the user's own vehicle or to a generic vehicle. Because the user preference data may include functional and/or non-functional aspects the rental vehicle may not accommodate, a comparison may be performed to determine which aspects may be applied to the rental vehicle. In block 3378, the settings and/or the first copy user identifier may be sent to the rental vehicle for implementation. More specifically, when the user approaches the rental vehicle, the user may have a user communication device, such as the mobile phone device 166. The user communication device may send a second copy user identifier to the rental vehicle. The rental vehicle (and/or the remote computing device 162 may authenticate the user by comparing the first copy user identifier and the second copy user identifier. Upon the user being authenticated, the settings may be applied to the rental vehicle.” (Emphasis added),

and associated descriptive texts a method for vehicular monitoring and control of a vehicle, comprising: 
receiving at the vehicle a first copy of a control command for an operation of the vehicle over a first communication protocol in paras [0065] and [0146] above, Figure 1 and 33 step 3378 via server 162; 

comparing the received first and second copies of the control command to determine whether the first copy is identical to the second copy in para [0146] above “The rental vehicle (and/or the remote computing device 162 may authenticate the user by comparing the first copy user identifier and the second copy user identifier.”; 
executing the control command to execute the operation of the vehicle when the first copy is identical to the second copy in para [0146] above ” Upon the user being authenticated, the settings may be applied to the rental vehicle”; and 
rejecting the control command to deny execution of the operation of the vehicle when the first copy differs from the second copy in Figure 30 above step 3072 and  paragraph:
“[0142] FIG. 30 depicts a flowchart for adjusting functional and/or non-functional aspects of a vehicle, according to embodiments disclosed herein. As illustrated in block 3070, a signal for access to a vehicle may be received from a first device. In block 3072, a determination may be made regarding whether the first device properly authorized access to the vehicle. If the first device did not provide proper authentication, the process may end. If the first device did provide proper authentication, access may be granted. In block 3074, an identifying signal may be received from a second device, where the second device is different than the first device. In block 3076, a determination may be made regarding whether the authenticating user identifier is stored locally. If the user identifier is stored locally, in block 3078, the authenticating user identifying may be retrieved and utilized to implement one or more functional and non-functional aspects of the vehicle. If the user identifier is not stored locally, in block 3080, the remotely stored information may be retrieved. In block 3082, a determination may be made regarding whether the user configuration data corresponds with vehicle capabilities. In block 3084, the user configuration data that corresponds with the vehicle capabilities may be applied to adjust functional and non-functional aspects of the vehicle.”  (Emphasis added).  


reject the control command based on the first copy differing from the second copy; 
receive the third copy of the control command over a third communication protocol; 
determine whether the third copy is identical to the second copy; 

execute the control command when the third copy is identical to the second copy; and  142821885.118Allorney Docket No.: 128000-8002.US01 PATENT 
reject the control command when the third copy differs from the second copy wherein it is understood that the user resetting the user names/identifiers of authorized users via community device 170 reads on the claimed limitations.   

While Rovik is considered as teaching wherein the second electronic control unit is further configured to: reject the control command based on the first copy differing from the second copy; receive the third copy of the control command over a third communication protocol; determine whether the third copy is identical to the second copy; execute the control command when the third copy is identical to the second copy; and 142821885.118Allorney Docket No.: 128000-8002.US01PATENTreject the control command when the third copy differs from the second copy as explained above wherein a child user attempts to access a drivers side door, is rejected and then the vehicle goes to the remotely stored information  “. If the user identifier is not stored locally, in block 3080, the remotely stored information may be retrieved.” Which has been updated by the parental controls via the parental user at the home 
MPEP 2144.04 VI REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS teaches
A.    Reversal of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.    Duplication of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

C.    Rearrangement of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Regarding A. above, and as is the case here reversing the parts of Rovik as to which electronic controller is communicating through which protocol would be an obvious modification, especially based on the vehicle having to contact the remote server via any communication protocol available.  
Regarding B. above and as is the case here, Duplicating the rejecting and executing of the control command to include a third copy over a third communication 
Regarding item C. above and as is the case here “because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Shifting the position of the authentication of a user from one copy or protocol to another does not modify the operation of the device finding authorization for a user to access the vehicle.  It would be a matter of design choice to store the authorization information within the vehicle itself or for it to be stored on a remote server “remotely”. 

Regarding claim 2 and the limitation the method of claim 1, wherein the first communication protocol is a Long-Term Evolution (LTE) protocol, and wherein the second communication protocol is one of a dedicated short-range communication (DSRC) protocol or a Wi-Fi protocol see paragraphs see paragraphs [0058] above wherein it is understood that the Server 162 communicates to the vehicle via LTE while mobile phone 168 uses DSRC and/or Wi-Fi.  

Regarding claim 3 and the limitation the method of claim 1, wherein the first communication protocol is a dedicated short-range communication (DSRC) protocol, and wherein the second communication protocol is a Wi-Fi protocol see paragraphs [0058] above wherein it is understood that the Server 162 communicates to the vehicle via DSRC while mobile phone 168 uses Wi-Fi.    

Regarding claim 4 see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
  
Regarding claim 5 and the limitation the system of claim 4, wherein the first communication protocol is a Long-Term Evolution (LTE) protocol, and wherein the second communication protocol is one of a dedicated short-range communication (DSRC) protocol or a Wi-Fi protocol see the rejection of corresponding parts of claim 2 above incorporated herein by reference.  

Regarding claim 6 and the limitation the system of claim 4, wherein the first communication protocol is a dedicated short- range communication (DSRC) protocol, and wherein the second communication protocol is a Wi-Fi protocol see the rejection of corresponding parts of claim 3 above incorporated herein by reference.  
 
Regarding claim 11 and the limitation the system of claim 4, wherein each of the one or more trucks communicate with another of the one or more trucks over a third 

Regarding claim 25 see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
  
Regarding claim 26 and the limitation the system of claim 25, further comprising, if only one of the first, second, and third communication protocols is functioning properly, 
receiving the first copy of the control command over the one of the first, second, and third communication protocols and executing the control command it is considered that the commands will only be received if functioning properly.  

Regarding claim 27 and the limitation the system of claim 25, wherein the first communication protocol is a Long-Term Evolution (LTE) protocol, and wherein the second communication protocol is one of a dedicated short-range communication (DSRC) protocol or a Wi-Fi protocol see the rejection of corresponding parts of claim 2 above incorporated herein by reference.  
 
Regarding claim 28 and the limitation the system of claim 25, wherein the first communication protocol is a dedicated short- range communication (DSRC) protocol, and wherein the second communication protocol is a Wi-Fi protocol see the rejection of corresponding parts of claim 3 above incorporated herein by reference.    

Claims 7, 8, 12-16, 18-24 and 29-33 is/are rejected under 35 U.S.C. 103 as being obvious over US 20130226371 A1 to Rovik et al. (Rovik) in view of the MPEP as applied to the claims above in view of  US20180097905A1 to Todasco et al. (Todasco).

Regarding claim 7 Rovik as modified above teaches the limitation the system of claim 4, wherein the first electronic control unit comprises at least one antenna used for satellite-based location determination in figure 1 above GPS.

Rovik does not appear to expressly disclose wherein the second electronic control unit comprises at least one coverage map for the first communication protocol, and 
wherein the second electronic control unit is further configured to: 
determine a current location based on the at least one antenna; 
determine a route based on the current location and a destination; 
determine whether the one or more trucks will not have reliable communications over the first communication protocol based on the route and the at least one coverage map; and 
receive additional control commands when the one or more trucks will not have reliable communications through at least a portion of the route.  

Todasco teaches in for example, the figures below:

    PNG
    media_image6.png
    703
    801
    media_image6.png
    Greyscale

And associated descriptive texts:
“[0012] In various embodiments, a service provider may preload content onto a user device based on various detected conditions or predictions that may prevent or limit content downloading at a later time. For example, when there is an upcoming predicted coverage loss or limited network connectivity, specific content may be preloaded and stored on the user device. The specific content may be based on the content the user is currently accessing or what the user may want to see during the times of no or low connectivity. Content may also be preloaded when the device is detected as having low power and predicted to not have access to recharging. In a further example, a user traveling in a car other vehicle may be predicted to be traveling into areas of low or no network connectivity, which can be based on crowdsourcing or other ways to determine network connectivity 

[0023] Similarly, a coverage map and/or coverage times/network outage times for a telecommunication carrier or network access provider for the user's device may be used by the service provider with user information to determine whether data may be required to be preloaded to the user's device in a cache. For example, using the coverage information, the service provider may determine that the user is travelling to an area (e.g., indicated through a destination location, travel route, past travel history, and/or schedule) with low or without network connectivity and/or if the user will be using their device at their location or the future location during a network outage period. Thus, the service provider may determine that data required by the user at the location/time should be preloaded to the user's device. Moreover, the information about whether the user will have network connectivity or whether network connectivity for the user's device will be low or not provided may be crowd-sourced from other users that have previously visited the area. Once the potential future requirement in content is determined for the user, the service provider may retrieve the content. The content may then be transmitted to the user device during a time of network connectivity, where the content is stored to a cache or database of the device. Thus, when the user requests the content, the content may be provided to the user's device even where the user's device does not have network connectivity.” 

the second electronic control unit comprises at least one coverage map for the first communication protocol, and 
wherein the second electronic control unit is further configured to: 
determine a current location based on the at least one antenna; 
determine a route based on the current location and a destination; 

receive additional control commands when the one or more trucks will not have reliable communications through at least a portion of the route.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of downloading route commands prior to loosing communications. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicles will receive all the necessary commands in advance of losing reliable communications. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Todasco to the prior art of Rovik as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 8 and the limitation the system of claim 7, wherein the at least one antenna is compatible with one or more of GPS, GLONASS, Galileo, BeiDou, IRNSS, and QZSS protocols see the teachings of Rovik above.  

Regarding claim 12 see the rejection of corresponding parts of claims 1 and 7 above wherein it is understood that the claimed “checking” connotes the taught “upcoming predicted coverage loss” in Todasco para [0012] above and the communication protocol is sent over whichever protocol is available as taught by both references..  

Regarding claim 13 and the limitation the method of claim 12, further comprising, if only one of the first, second, and third communication protocols is functioning properly, receiving the first copy of the control142821885.119Attorney Docket No.: 128000-8002.US01PATENT command over the one of the first, second, and third communication protocols and executing the control command see the teachings of Todasco with regard to preloading content.  

Regarding claim 14 and the limitation the method of claim 12, wherein the first communication protocol is a Long-Term Evolution (LTE) protocol, the second communication protocol is a dedicated short-range communication (DSRC) protocol, and the third communication protocol is a Wi-Fi protocol see Rovik.  

Regarding claim 15 and the limitation the method of claim 14, wherein the Wi-Fi protocol includes a Wi-Fi protocol on the vehicle or a Wi-Fi protocol on the mobile 

Regarding claim 16 and the limitation the method of claim 14, wherein the Wi-Fi protocol includes connecting to Wi-Fi modules of other vehicles and communicating with the Wi-Fi modules of other vehicles directly see at least the teachings of Rovik.    

Regarding claim 18 and the limitation a battery module configured to supply power to the first and second electronic control units, 
wherein the first and second electronic control units communicate with each other using one or more communication protocols, 142821885.120Attorney Docket No.: 128000-8002.US01 PATENT 
wherein each of the one or more vehicle is configured to receive commands in advance upon receipt of a GPS signal indicating the vehicle will enter a road with no coverage of the LTE protocol, and wherein the memory is configured to store the commands received in advance see the rejection of corresponding parts of claim 7 above incorporated herein by reference.  

Regarding claim 19 and the limitation the system of claim 18, wherein the one or more GPS modules are independent from each other see the teachings of the references above wherein it is understood that both the vehicle and phone have GPS receivers.  

Regarding claim 20 and the limitation the system of claim 18, wherein the second electronic control unit further includes a security module configured to control the 

Regarding claim 21 and the limitation the system of claim 18, wherein the one or more communication protocols connecting the first and second electronic control units communicate with each other includes Ethernet or Controller Area Network (CAN) or a combination of Ethernet and CAN see the teachings of both references entoto.  

Regarding claim 22 and the limitation the system of claim 18, wherein the memory is further configured to store communication messages received by the first and second electronic control units see the teachings of both references entoto.  .  

Regarding claim 23 and the limitation the system of claim 18, wherein the battery module includes a main battery and a backup battery, and 
wherein the backup battery is configured to supply power to the second electronic control unit when the main battery is not available see the teachings of both references entoto wherein the backup battery connotes the mobile phone battery and the main battery connotes the vehicles battery.  

Regarding claim 24 see the rejection of corresponding parts of at least claims 1 and 7 above incorporated herein by reference.  
 
Regarding claim 29 see the teachings of both references entoto and the rejection of corresponding parts of claim 7 above incorporated herein by reference.  
  
Regarding claim 30 and the limitation the system of claim 29, further comprising, if only one of the first, second, and third communication protocols is functioning properly, receiving the first copy of the control command over the one of the first, second, and third communication protocols and executing the control command see the teachings of both references entoto and the rejection of corresponding parts of claim 7 above incorporated herein by reference.    

Regarding claim 31 and the limitation the system of claim 29, wherein the first communication protocol is a Long-Term Evolution (LTE) protocol, the second communication protocol is a dedicated short-range communication (DSRC) protocol, and the third communication protocol is a Wi-Fi protocol see the teachings of both references entoto and the rejection of corresponding parts of claim 7 above incorporated herein by reference.    

Regarding claim 32 and the limitation the system of claim 31, wherein the Wi-Fi protocol includes a Wi-Fi protocol on the vehicle or a Wi-Fi protocol on the mobile phone in the vehicle or both the Wi-Fi protocol on the vehicle and the Wi-Fi protocol on the mobile phone in the vehicle see the teachings of both references entoto and the rejection of corresponding parts of claim 7 above incorporated herein by reference.   

Regarding claim 33 and the limitation the system of claim 31, wherein the Wi-Fi protocol includes connecting to Wi-Fi modules of other vehicles and communicating with the Wi-Fi modules of other vehicles directly see the teachings of both references entoto and the rejection of corresponding parts of claim 7 above incorporated herein by reference.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being obvious over US 20130226371 A1 to Rovik et al. (Rovik) in view of the MPEP as applied to the claims above in view of US 5825283 A to Cambi.

Regarding claim 9 and the limitation the system of claim 7, wherein the second electronic control unit comprises a monitoring and security module configured to take precautionary measures [is] IF the respective truck deviates significantly from the route see Cambi Col. 19, lines 63+:
“(40) Additionally, the enhanced capabilities of the present invention over conventional tracking devices offers significant advantages with regard to fleet management. The use of conventional tracking devices by fleet managers to monitor the location of their vehicles allows for improved dispatch capabilities and other advantages. However, additional useful information may be provided by a device which allows a fleet manager to define primary and alternate geographical routes and not monitor the vehicles further unless an alert is initiated by uncorrected deviation from the pre defined routes. For example, since it is unlikely that a fleet manager can constantly monitor the location of all vehicles at all times, it is unlikely that he will notice if a vehicle has stopped for a lengthy unauthorized rest period or if a vehicle has deviated from its route due to frolic and detour, theft or hijacking. However, the present invention affords a fleet manager a safety and security system that does not require user action or continuous monitoring in order to detect threats to safety and security. Furthermore, the programmable geographical boundary feature of the present invention is not only useful for the detection of intentional adverse conditions but also can be configured to simply alert the vehicle operator that he or she is off their route and doesn't yet know that they are lost. Therefore, an unintentional 

	At the time of the invention it would have been obvious to one of ordinary skill in the art to provide Rovik with the teachings of Cambi for the express benefit of preventing theft of the vehicle.

Claims 17 and 34 are rejected under 35 U.S.C. 103 as being obvious over US 20130226371 A1 to Rovik et al. (Rovik) in view of the MPEP as applied to the claims above in view of  US20180097905A1 to Todasco et al. (Todasco) as applied to the claims above and further in view of US 20160241702 A1 to Gorajala Chandra et al. (Gorajala).

Regarding claims 17 and 34 the combination of Rovik and Todasco above do not appear to expressly disclose further comprising receiving a heartbeat signal using a Wi-Fi protocol of the vehicle as a guest node and a mobile phone in the vehicle as a host point to determine whether the Wi-Fi protocol is functioning properly.

Gorajala appears to teach receiving a heartbeat signal using a Wi-Fi protocol of the vehicle as a guest node and a mobile phone in the vehicle as a host point to determine whether the Wi-Fi protocol is functioning properly in paragraphs:
“[0052] Wi-Fi module 334 may comprise its own management console that can be accessed and controlled from the AC through a CAPWAP control channel. The AC may send a heartbeat request to Wi-Fi module 334 periodically through the CAPWAP control channel. If no heartbeat response is received within a certain timeframe, the AC may determine that the Wi-Fi service of AP 300 has stopped and Wi-Fi module 334 may not be controlled from the AC. For example, Wi-Fi 334 may crash or stop working due to some hardware or software problems. Guest OS 333 may stop working due to a kernel crash, a kernel panic or a memory leak. If the AC cannot control Wi-Fi module 334 on the guest OS 333, the AC may connect to wireless AP management console 350 residing on host OS 320 (which is still active) and control the Wi-Fi module 334 or virtual machine 332 from host OS 320. For example, the AC may send a reset command to wireless AP management console 350. Then, wireless AP management console 350 may reset virtual machine 332 using power management tools or a corresponding application programming interface (API) provided by virtualization application 330. The AC may also send debug commands or a log transfer command to wireless AP management console 350 when the AC has lost connectivity to guest OS 333. Wireless AP management console 350 may perform debug commands through a command line interface of guest OS 333 or retrieve a corresponding log of guest OS 333 or Wi-Fi module 334 and transfer the result of the debug or the log back to the AC. The administrator of the wireless network may find out the source of the failure or resume the Wi-Fi services after a failure of the AP is detected.

[0053] Host OS 320 may further comprise a wireless AP state monitor 340 that is used for monitoring the operation of virtual machine and Wi-Fi module 334. For example, wireless AP state monitor 340 may detect the heartbeat status of guest OS 333. If no heartbeat is detected, wireless AP state monitor 340 may determine that guest OS 333 has stopped responding and Wi-Fi module 334 has stopped providing Wi-Fi service. Then, wireless AP state monitor may send a reset command to wireless AP management console 350 and wireless AP management console 350 may reset virtual machine 332 and guest OS 333 so that Wi-Fi module 334 may restart.”    

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of receiving a heartbeat signal using a Wi-Fi protocol of the vehicle as a guest node and a mobile phone in the vehicle as a host point to determine whether the Wi-Fi protocol is functioning properly. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the Wi-Fi protocol is determined to be functioning properly. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gorajala to the prior art combination of Rovik as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching inter alia the state of the art with regard to communication protocols.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210317         

/BEHRANG BADII/Primary Examiner, Art Unit 3665